Filed 9/22/22 Simmons-Redd v. Scandrick CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 PATRICIA SIMMONS-REDD,                                        B311347

           Cross-complainant
           and Appellant,                                      (Los Angeles County
                                                               Super. Ct. No. YC071173)
           v.

 ORLANDO SCANDRICK,

           Cross-defendant and
           Respondent.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Ramona G. See, Judge. Affirmed.
     Patricia Simmons-Redd, in pro. per., for Cross-complainant
and Appellant.
     PTAH Law Group and Cherisse Gay Lanier for Cross-
defendant and Respondent.
                     ——————————
      This appeal concerns a dispute over the ownership of a
residential property in Inglewood, California (the property). In
2004, Patricia Simmons-Redd contracted with her stepfather,
Henry Scandrick, to purchase the property. In 2013, Henry’s son,
Orlando Scandrick, became involved in his father’s affairs.1 The
parties were soon mired in litigation over their respective
ownership interests in the property and disputed terms in Henry
and Simmons-Redd’s purchase agreement. In 2016, Henry
executed a deed gifting his interest in the property to Orlando.
      Following a bench trial on Henry’s complaint to quiet title
against Simmons-Redd, and Simmons-Redd’s cross-complaint
against Henry and Orlando, the trial court found neither party
was entitled to the relief sought in their respective complaints.
The trial court issued a judgment declaring Orlando and
Simmons-Redd each hold a 50 percent interest in the property.
Simmons-Redd has appealed, contending the trial court should
have awarded her a 100 percent ownership interest in the
property, and challenging several aspects of the trial court’s
ruling. We affirm the trial court judgment.
        FACTS AND PROCEDURAL BACKGROUND
      The following facts are derived from evidence adduced at
the January 2020 bench trial. Henry and Simmons-Redd’s
mother, Cleo, married in 1993 and resided at the property, a
home they would later jointly own. In or around 2004, they
relocated to Alabama to be near Henry’s ailing brother. To fund
the purchase of an Alabama property, Henry and Cleo took out a
mortgage on their Inglewood home. They offered to sell


      1
       We refer to the Scandricks by their first names for the
sake of clarity; we intend no disrespect.




                                2
Simmons-Redd the property at the then-current market value of
$260,000. Simmons-Redd agreed to pay Henry and Cleo a
$40,000 deposit and later repay the outstanding mortgage
balance of $220,000.
       In January 2004, Simmons-Redd and Henry executed a
purchase agreement reflecting a $260,000 purchase price, with a
$40,000 down payment, resulting in a “remaining balance” of
$220,000. The agreement required that Henry add Simmons-
Redd’s name to the deed upon receiving the down payment. The
agreement further specified: “On February 1, 2004, [Simmons-
Redd] would resume [sic] the loan of [Henry] at the property
listed above. [Simmons-Redd] would make monthly payments of
$1,028.89 each month. By the end of 12 months of monthly
payments of $1,028.89, [Simmons-Redd] would assume the
existing loan of [Henry] and pay the remainder balance to
[Henry]. After [Henry] receive[s] the remaining balance from
[Simmons-Redd], [Henry] would then remove[] his name from the
deed of the property listed above and make [Simmons-Redd] the
sole owner of the property.” Simmons-Redd was also “responsible
for the payment of all property taxes” and would claim the
“property as a tax deduction on her income taxes.”
       After Simmons-Redd tendered the down payment, Henry
executed a deed granting the property to himself and Simmons-
Redd as joint tenants. To effectuate the transaction, Cleo
quitclaimed her interest in the property, leaving Henry as sole
owner until Simmons-Redd was added to the title hours later.
The notary gave the paperwork related to the transaction to
Henry.
       After Henry and Cleo moved to Alabama, Simmons-Redd
continuously lived at the property. She paid the mortgage,




                               3
property taxes, and for improvements. However, Simmons-Redd
never paid Henry an additional $220,000. She believed the
purchase agreement’s requirement that she pay Henry the
“remainder balance” before she could become the sole owner was
a drafting error, as the parties only contemplated her paying
Henry’s mortgage. Correcting the errors was unnecessary,
according to Simmons-Redd, because Henry was her stepfather.
      Simmons-Redd later applied to assume the mortgage but
did not have the requisite credit score. She did not reapply
despite improvements to her credit. In August 2005, Simmons-
Redd made a $5,000 “good faith” payment to Henry because she
had not yet assumed the loan on the house.
      When Henry and Cleo returned to visit California, they
sometimes stayed at the property. Henry never asked Simmons-
Redd for further payment or raised issues with the purchase
agreement. In 2010, Henry and Cleo were in a traffic accident in
Alabama, causing Cleo’s death. Henry ultimately developed
symptoms of Alzheimer’s disease and dementia.
      In or around 2013, Orlando learned about the mortgage
and the agreement with Simmons-Redd. In June 2013, Orlando
sent a letter to Simmons-Redd requesting that she pay rent in
the amount of the mortgage payment.
      In 2014, Simmons-Redd filed a complaint regarding the
property. In February 2016, Simmons-Redd recorded the original
2004 grant deed after discovering that she had it in her
possession. She then dismissed her complaint.2

      2
      The 2014 complaint is not in the record on appeal and the
substance of the complaint is not otherwise clear from the record.
Henry was deposed in Simmons-Redd’s 2014 action. A transcript




                                4
      In March 2016, Henry executed a deed granting his
interest in the property to Orlando as a “bonafide gift.” The next
day, Henry filed a complaint against Simmons-Redd seeking to
quiet title of the property and cancellation of the 2004 grant deed.
The complaint alleged that Henry was the sole owner of the
property, and, because he was “functionally illiterate,” he did not
understand any agreement to transfer the property.
      In January 2018, Simmons-Redd filed an answer asserting
an ownership interest in the property arising from the grant deed
from Henry to her. Simmons-Redd alleged “full performance” of
the purchase agreement was excused when she attempted to
make a “second and final” payment of $40,000 to Henry and he
refused it. In May 2018, Simmons-Redd filed a cross-complaint
against Henry and Orlando alleging three causes of action: (1)
quiet title of the property against all adverse claims, including
those of Henry and Orlando; (2) breach of contract requiring
specific performance in the form of granting her full title to the
property; and (3) unjust enrichment based on her payment of the
mortgage and property taxes, as well as funds she had expended
for maintenance of the property. Her prayer for relief sought a
judicial declaration that she was sole owner of the property and
that none of the cross-defendants had a claim to title in the
property adverse to hers.


of his deposition was admitted as an exhibit in the instant case
and considered by the trial court. According to Simmons-Redd,
Henry testified at his deposition that he did not recall Simmons-
Redd promising him $220,000, and he told Orlando to “leave the
issue alone.” Although the parties have not transmitted the trial
exhibit to this court, Orlando has not disputed Simmons-Redd’s
description of the deposition transcript.




                                 5
       In May 2018, Henry named Orlando as a Doe Defendant in
his complaint. In June 2018, Henry and Orlando jointly
answered Simmons-Redd’s cross-complaint, denying the
allegations, asserting several affirmative defenses, and
requesting, among other things, that Simmons-Redd take
nothing, that the trial court enter judgment in their favor on the
cross-complaint, and that it enter “such other and further relief
as the Court deems just and proper.”
       Orlando filed a separate answer to Henry’s complaint
admitting several of its allegations, including that Henry was the
sole owner of the subject property, and requesting that Henry be
awarded the judgment he requested. In opposing Simmons-
Redd’s motion for summary judgment, Orlando stated in a
declaration that he and Henry were advised they “had to break
the joint tenancy created by the [2004] Deed by transferring title,
or else the survivorship aspect of that joint tenancy would
continue.” Orlando further declared: “We transferred title to the
property to myself to hold it in trust for my father and break the
joint tenancy. . . . I am holding title to the property in trust for
my father, and I do not claim or have any ownership interest in
the property. My father is the beneficial owner of the entire
property since [Simmons-Redd] has no valid claim to any
ownership interest in the property.” Orlando testified similarly
at trial.
       The parties tried their claims in a bench trial and
submitted written briefs in lieu of closing argument. Simmons-
Redd argued that Henry’s conveyance of his interest in the
property to Orlando deprived him of standing to pursue his
complaint. Specifically, Simmons-Redd asserted: “[P]rior to filing
his complaint, Henry granted his interest in the Property to his




                                 6
son, Orlando. On 3-7-2016, the day before this action was filed,
Henry executed a notarized Grant Deed . . . which transferred
Henry’s purported interest in the Property to Orlando. . . .
Therefore, when Henry filed this action on 3-8-2016, he no longer
had an interest in the Property and therefore had no standing to
sue for title to the Property. If Henry had any interest in the
Property on March 7, 2019 [sic], then that interest was
transferred to Orlando by Grant Deed.” Simmons-Redd appeared
to challenge Orlando’s statements that he did not claim an
interest in the property, pointing out that although Orlando
testified he was only holding the interest for Henry, he
“contradict[ed] himself by testifying that . . . Henry transferred
Henry’s portion of the title to him in 2016.”
       However, Simmons-Redd elsewhere contended in her
closing briefs that the conveyance to Orlando was invalid because
Henry lacked capacity and the transfer was a “fraudulent
conveyance,” intended to deprive Simmons-Redd of her
entitlement to the property. Simmons-Redd further argued she
had established her claim to sole ownership of the property
because she had fulfilled her obligations under the purchase
agreement by making mortgage payments and paying the entire
purchase price.3 Henry and Orlando sought cancellation of the
purchase agreement, arguing Simmons-Redd had failed to
perform her obligations. Henry and Orlando’s trial brief further
stated that Orlando was asserting a 50 percent ownership
interest in the property.


      3
       Simmons-Redd also appeared to argue that since she had
paid the entire purchase price of the property, Henry’s transfer to
Orlando was void, or it created a constructive trust in her favor.




                                 7
       No party requested a statement of decision. However, in
a February 2020 minute order, the trial court outlined its factual
findings and legal conclusions. The court recited several facts it
deemed undisputed, then concluded Henry lacked standing to
pursue his complaint because he transferred his interest to
Orlando by recorded grant deed, and the statute of limitations
otherwise barred his complaint. As to the cross-complaint, the
trial court concluded Simmons-Redd was not entitled to relief
because she breached the purchase agreement’s requirement that
she pay Henry $220,000, she failed to show that her obligation
was excused, and she did not establish that Henry’s transfer of
his interest to Orlando was fraudulent, in bad faith, or otherwise
voidable. The court found the property remained in Simmons-
Redd’s and Orlando’s names as 50 percent owners. Finally, the
parties were to bear their own fees and costs, having lost on their
respective claims. In July 2020, the trial court issued a judgment
declaring title to the property “is held in the name of [Simmons-
Redd] as to a 50% fee ownership interest and [Orlando] as to a
50% fee ownership interest,” and providing the legal description
of the property.
       Simmons-Redd timely appealed.
                           DISCUSSION
       On appeal, Simmons-Redd alleges the trial court’s
declaration that Orlando holds a 50 percent interest in the
property was improper because Orlando did not file a cross-
complaint asserting an ownership interest. Simmons-Redd also
asserts several arguments based on legal theories she did not
raise in the trial court. She further contends there were several
omissions in the trial court’s written ruling, and that the trial




                                 8
court erred in declining to award her costs. We find no basis for
reversal.4
I.     Standard of review
       On appeal from a judgment following a bench trial, we
review the trial court’s conclusions of law de novo and its findings
of fact for substantial evidence. (Thompson v. Asimos (2016)
6 Cal.App.5th 970, 981.) Under this standard, we liberally
construe findings of fact “to support the judgment and we
consider the evidence in the light most favorable to the prevailing
party, drawing all reasonable inferences in support of the
findings.” (Ibid.) “We may not reweigh the evidence and are
bound by the trial court’s credibility determinations.” (Estate of
Young (2008) 160 Cal.App.4th 62, 76.) “ ‘The ultimate
determination is whether a reasonable trier of fact could have
found for the respondent based on the whole record.’ ” (Ibid.,
italics omitted.)
       Several rules of appellate review and procedure also guide
our analysis. The appellate court is not a “second trier of fact.”
(In re Marriage of Balcof (2006) 141 Cal.App.4th 1509, 1531.)
The “trial court is the proper place for making factual decisions,”
and the appellate court’s “role is limited to reviewing [the trial


      4
       Simmons-Redd requests that we take judicial notice of
Henry’s death certificate, arguing that, to the extent he is found
to have a continued interest in the property, at his death his
interest passed to Simmons-Redd by operation of law because
they were life tenants. Because we are affirming the trial court’s
decision in all respects, the death certificate is not relevant to the
disposition of this appeal. We therefore deny the request.
(People v. Stoll (1989) 49 Cal.3d 1136, 1144, fn. 5.)




                                  9
court’s] decision for error, abuse of discretion, or substantial
evidence.” (Pazderka v. Caballeros Dimas Alang, Inc. (1998) 62
Cal.App.4th 658, 667.) A judgment or order of the lower court is
presumed correct and it is the appellant’s burden to show error.
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) A
reviewing court ordinarily will not consider new legal theories
that are raised for the first time on appeal (Findleton v. Coyote
Valley Band of Pomo Indians (2018) 27 Cal.App.5th 565, 569),
and may find an appellant has forfeited arguments raised for the
first time in a reply brief. (Sweetwater Union High School Dist.
v. Julian Union Elementary School Dist. (2019) 36 Cal.App.5th
970, 987.) These principles apply to all litigants, including those
who are self-represented. (Nwosu v. Uba (2004) 122 Cal.App.4th
1229, 1247.)
II.     Orlando’s failure to cross-complain did not preclude
the trial court’s declaration of 50 percent ownership.
        Simmons-Redd argues that Orlando’s failure to file a cross-
complaint seeking affirmative relief prevented the trial court
from awarding him any interest in the property under Code of
Civil Procedure sections 431.30, subdivision (c), 761.020, and
761.040.5 We disagree.
        To support her claim, Simmons-Redd cites section 431.30,
subdivision (c), a general provision governing civil actions, which
provides that “[a]ffirmative relief may not be claimed in the




      5
       All subsequent undesignated statutory provisions are to
the Code of Civil Procedure.




                                10
answer.”6 However, Simmons-Redd cites no case applying this
provision to a quiet title action. Further, her argument is
inconsistent with the provisions falling under the Quiet Title Act
(§ 760.010 et seq.). Section 761.030, subdivision (a)(1) specifically
requires that the defendant “set forth” in the answer “[a]ny claim
the defendant has” (ibid., italics added). Another provision
defines “claim” as “a legal or equitable right, title, estate, lien, or
interest in property or cloud upon title.” (§ 760.010, subd. (a).)
These sections supplant general provisions like section 431.30,
subdivision (c). (§ 760.060 [“statutes . . . governing practice in
civil actions generally apply to actions under this chapter except
where inconsistent with provisions of this chapter,” italics added].)
       The quiet title specific provisions that Simmons-Redd cites
do not support her argument. Section 761.020 merely outlines
the required contents of a complaint in a quiet title action.
Section 761.040, subdivision (a) provides, in relevant part, that
any defendant in a quiet title action “may” seek affirmative relief
through a cross-complaint, but does not preclude affirmative
relief sought by way of answer or other pleading.
       The provisions cited above reflect a permissive scheme for
asserting a quiet title claim, allowing a competing claim to an
ownership interest in the property to be asserted by cross-
complaint or an answer. Other provisions of the Quiet Title Act
similarly reflect that courts have broad equitable authority to
fashion necessary relief in any given quiet title action. (See, e.g.,

      6
        Although Simmons-Redd’s briefing on appeal invokes
section 430.30, subdivision (c), that provision has no apparent
relationship to the argument she is making. The reference
appears to be a typographical error. We presume Simmons-Redd
intended to cite to section 431.30, subdivision (c).




                                  11
§ 760.040, subd. (c) [“Nothing in this chapter limits any authority
the court may have to grant such equitable relief as may be
proper under the circumstances of the case.”]; see Estates of
Collins & Flowers (2012) 205 Cal.App.4th 1238, 1246 [“A trial
court sitting in equity has broad discretion to fashion relief.”];
Aguayo v. Amaro (2013) 213 Cal.App.4th 1102, 1109 [quiet title
action is equitable in nature].) A court tasked with resolving a
quiet title action “has complete jurisdiction over the parties to the
action and the property described in the complaint and is deemed
to have obtained possession and control of the property for the
purposes of the action with complete jurisdiction to render the
judgment provided for in this chapter.” (§ 760.040, subd. (b).)
Thus, Simmons-Redd’s assertion that a cross-complaint was
required for the trial court to declare Orlando has an ownership
interest finds no statutory support.
       Courts of this state have likewise concluded that the lack of
a cross-complaint does not preclude quiet title relief in a
defendant’s favor. (See, e.g., Hudson v. West (1957) 47 Cal.2d
823, 827 [failure to cross-complain did not preclude quieting title
in defendant’s favor].) Courts have also held that quieting title in
favor of a defendant is permissible even if the defendant has not
sought affirmative relief in an answer. (McGlasson v. Blythe
(1956) 143 Cal.App.2d 152, 157; Ridgway v. Ridgway (1949) 95
Cal.App.2d 46, 50.) An answer’s generalized prayer for any relief
that a court deems just and proper has been found sufficient for
quieting title in favor of a defendant. (Vanderkous v. Conley
(2010) 188 Cal.App.4th 111, 120.) This permissive approach
ensures that the ownership interests that are settled are not
solely plaintiff’s, but those of any adverse parties, in order to




                                 12
provide complete and final relief. (Meridian Financial Services,
Inc. v. Phan (2021) 67 Cal.App.5th 657, 703.)
       Consistent with these authorities, we find no error in the
trial court’s judgment. Orlando’s answer to Simmons-Redd’s
quiet title cross-complaint denied Simmons-Redd’s allegations,
prayed for judgment in his and his father’s favor on the cross-
complaint, and requested that the trial court enter “such other
and further relief as the Court deems just and proper.” The trial
court therefore properly exercised its broad remedial authority, in
equity, to declare Orlando holds a partial interest in the property.
(§ 760.040, subds. (b) & (c); Vanderkous v. Conley, supra, 188
Cal.App.4th at p. 120; see Robin v. Crowell (2020) 55 Cal.App.5th
727, 740 [description of the parties’ legal interests in real
property is all that can be expected of judgment in quiet title
action].)
III. We decline to consider legal theories not raised
below or which contradict the legal positions Simmons-
Redd advocated in the trial court
       On appeal, Simmons-Redd raises several new legal theories
to support her underlying claim of sole ownership of the property.
She asserts the trial court erred in concluding she did not
perform her obligations under the contract because the language
upon which the court relied was the product of mutual mistake or
a scrivener’s error. She also now argues the purchase agreement
was modified by the parties’ performance.
       Simmons-Redd did not raise the above arguments in the
trial court and they are therefore forfeited. (Findleton v. Coyote
Valley Band of Pomo Indians, supra, 27 Cal.App.5th at p. 569.)
As reflected in her closing briefs, Simmons-Redd argued she had
performed all obligations under the purchase agreement, or the




                                13
agreement was “ambiguously drafted,” or her performance was
excused. Arguments regarding mutual mistake and modification
by performance depend on factual findings that were never made
because the issues were not presented for determination in the
trial court.7 (Thrifty Payless, Inc. v. The Americana at Brand,
LLC (2013) 218 Cal.App.4th 1230, 1243 [mutual mistake must be
pleaded with particularity].) We further note that a mutual
mistake theory would have been at odds with the cross-
complaint’s allegation that Simmons-Redd attempted to render
payments in excess of her purportedly singular obligation to pay
the mortgage and maintenance. We follow the general rule that
new legal theories may not be raised for the first time on appeal.
Even “where a question of law only is presented on the facts
appearing in the record . . . ‘ “if the new theory contemplates a
factual situation the consequences of which are open to
controversy and were not put in issue or presented at the trial the
opposing party should not be required to defend against it on
appeal.” ’ ” (Curcio v. Svanevik (1984) 155 Cal.App.3d 955, 960,
italics in original.)
       Simmons-Redd also argues that Orlando waived any claim
to an ownership interest in the property when he disclaimed that
he was asserting an interest in sworn statements before the trial
court. She additionally contends that Henry’s transfer of his


      7
        Simmons-Redd also contends that Henry’s gift of his
interest to Orlando was ineffective because no evidence of
delivery or acceptance of the deed was presented at trial. This
contention was raised for the first time in her appellate reply
brief, and is also forfeited. (Sweetwater Union High School Dist.
v. Julian Union Elementary School Dist., supra, 36 Cal.App.5th
at p. 987.)




                                14
interest to Orlando was ineffective because Simmons-Redd’s
purchase agreement impliedly prohibited Henry from
transferring his interest to others.8
       These arguments fundamentally contradict the legal
position Simmons-Redd successfully relied on in the trial court to
defeat Henry’s complaint. Again we note “ ‘[t]he rule is well
settled that the theory upon which a case is tried must be
adhered to on appeal. A party is not permitted to change his
position and adopt a new and different theory on appeal. To
permit him to do so would not only be unfair to the trial court,
but manifestly unjust to the opposing litigant.’ ” (Cable
Connection, Inc. v. DIRECTV, Inc. (2008) 44 Cal.4th 1334, 1350,
fn. 12; accord, Vasquez v. SOLO 1 Kustoms, Inc. (2018) 27
Cal.App.5th 84, 96.)
       This rule applies here. Simmons-Redd argued to the trial
court that Henry lacked standing to pursue his complaint. Her
argument was premised entirely on the validity and effectiveness
of the transfer of the property interest from Henry to Orlando,
thus depriving Henry of standing to prosecute any claims
regarding the property. The trial court adopted that argument in
its ruling. The court further explicitly rejected Simmons-Redd’s
arguments that the transfer was invalid due to fraud or should be
deemed void on other grounds. Simmons-Redd does not
challenge those aspects of the trial court’s ruling on appeal.
Further, while Orlando made statements during the litigation
appearing to both claim and disclaim an interest in the property,
the trial court impliedly resolved those conflicts in favor of the


      8
        Simmons-Redd did not raise this argument in the trial
court, and we would also find it forfeited for that reason.




                               15
determination that the grant deed validly transferred Henry’s
interest in the property to Orlando. (Estate of O'Connor (2017)
16 Cal.App.5th 159, 163 [province of trial court to weigh conflicts
and disputes in the evidence; appellate court does not evaluate
the credibility of the witnesses].)
       On appeal, Simmons-Redd continues to argue that Henry
lacked standing and urges us to affirm the portion of the trial
court’s ruling adopting that argument, while also asserting the
trial court erred in not making findings establishing the contrary
position that Henry’s transfer to Orlando was not effective.
Simmons-Redd has provided no legal authority for her contention
that once the trial court accepted her argument that Henry’s
transfer to Orlando was effective and eliminated Henry’s
standing in the action, there was a legal basis for the trial court
to also make contradictory factual and legal findings that the
transfer was void, or of no legal import by virtue of Orlando’s
litigation conduct. Simmons-Redd has established no legal error
in the trial court’s ruling which accepted her standing argument
based on explicit and implicit factual findings, then rejected the
arguments inconsistent with those findings. (See e.g., Norgart v.
Upjohn Co. (1999) 21 Cal.4th 383, 403 [party inducing
commission of error estopped from asserting it as a ground for
reversal].)
IV. Simmons-Redd’s various challenges to the form of
the trial court’s ruling lack merit
       Additionally, Simmons-Redd challenges the factual
findings in the trial court’s written ruling. Specifically, she
contends the court deemed several matters undisputed when they
were, in fact, disputed. She also asserts that the court’s written
ruling provided insufficient analysis supporting its conclusion




                                16
that Simmons-Redd did not meet her burden of proof, or
otherwise did not account for important facts. Finally, she
suggests that the court’s decision failed to address central
credibility issues, including that Orlando’s testimony was evasive
and the product of leading questions. These arguments lack
merit.
       In the absence of a statement of decision, an appellate court
“presume[s] that the trial court made all factual findings
necessary to support the judgment for which substantial evidence
exists in the record. In other words, the necessary findings of
ultimate facts will be implied and the only issue on appeal is
whether the implied findings are supported by substantial
evidence.” (Shaw v. County of Santa Cruz (2008) 170
Cal.App.4th 229, 267.) A party claiming omissions or
ambiguously resolved issues will be deemed to have waived those
alleged errors. (Fladeboe v. American Isuzu Motors Inc. (2007)
150 Cal.App.4th 42, 59–60.)
       Here, no party requested a statement of decision, and the
trial court accordingly issued only a minute order setting forth its
findings of facts and conclusions of law. “[W]here the option of
requesting a statement of decision . . . is available, the trial
court’s less formal comments on the record or in the minutes are
insufficient to form the basis of reversible error.” (Shaw v.
County of Santa Cruz (2008) 170 Cal.App.4th at p. 268.) Because
the statement of decision serves the important purpose of
allowing the trial court to place on the record its view of facts and
law, Simmons-Redd’s failure to request a statement of decision
results in a waiver of such findings and any errors or omissions
in the more informal findings and conclusions that resulted.
(Fladeboe v. American Izuzu Motors Inc., supra, 150 Cal.App.4th




                                 17
at pp. 59–60; see In re Marriage of Ditto (1988) 206 Cal.App.3d
643, 647 [outlining several policy rationales for this
rule].) Absent a request for a statement of decision, the judgment
controls and we presume on appeal that “the trial court found all
facts necessary to support the judgment.” (Ditto, supra, at
p. 649.) Simmons-Redd has not demonstrated, nor do we
conclude, that such findings, express or implied, are not
supported by substantial evidence. We therefore defer to the trial
court’s findings and reject Simmons-Redd’s contentions regarding
the form of the court’s minute order.9
V.     The trial court did not abuse its discretion in
declining to award costs to the parties
       Finally, Simmons-Redd contends the trial court erred in
declining to award her costs because she was a “prevailing party”
under section 1032, subdivision (a)(4), and therefore entitled to
costs as a matter of right. We disagree that Simmons-Redd was a
“prevailing party” as a matter of right, and find no abuse of
discretion in the court’s order.


      9
        We additionally note Simmons-Redd’s contention that the
trial court deemed matters undisputed, when they were in fact
disputed, conflates the nature of an undisputed fact with legal
conclusions related thereto. For example, Simmons-Redd claims
the trial court’s statement that she did not meet her payment
requirements under the purchase agreement was, contrary to the
trial court’s statement of decision, disputed. However, the trial
court was articulating that, assuming the purchase agreement
legally obligated Simmons-Redd to make a $220,000 payment
beyond the mortgage, Simmons-Redd did not make those
payments. The trial court plainly understood that the fact of
Simmons-Redd’s nonpayment was undisputed, while her legal
obligation to render such payment was not.




                               18
       “Except as otherwise expressly provided by statute, a
prevailing party is entitled as a matter of right to recover costs in
any action or proceeding.” (§ 1032, subd. (b).) For purposes of
costs, section 1032, subdivision (a)(4) defines a “prevailing party”
to include “[(1)] the party with a net monetary recovery, [(2)] a
defendant in whose favor a dismissal is entered, [(3)] a defendant
where neither plaintiff nor defendant obtains any relief, and [(4)]
a defendant as against those plaintiffs who do not recover any
relief against that defendant.” However, the provision also
specifies that “[i]f any party recovers other than monetary relief
and in situations other than as specified, the ‘prevailing party’
shall be as determined by the court, and under those
circumstances, the court, in its discretion, may allow costs or
not.” (Ibid.)
       Here, Simmons-Redd is correct that the dismissal of
Henry’s complaint against her, as defendant, would ordinarily
make her a “prevailing party” under section 1032, subdivision
(a)(4), entitling her to the costs she incurred defending that case
as a matter of right. (§ 1032, subd. (b); see Michell v. Olick (1996)
49 Cal.App.4th 1194, 1197.) However, Simmons-Redd neglects
the applicability of the remaining sentence of section 1032,
subdivision (a)(4), which affords courts discretion to award costs
in circumstances where a party recovers nonmonetary relief and
under other circumstances. Here, Orlando recovered
nonmonetary relief on Simmons-Redd’s cross-complaint,
rendering the matter of costs “properly determined by the court
in its discretion.” (E.g., Wolf v. Walt Disney Pictures & Television
(2008) 162 Cal.App.4th 1107, 1142 [declaratory relief rendered on
cross-complaint afforded the trial court discretion as to cost
award, notwithstanding plaintiff’s otherwise satisfying definition




                                 19
of “prevailing party”].) Thus, Simmons-Redd was not entitled to
costs as a matter of right.
       Simmons-Redd does not expressly contend that the trial
court abused its discretion in declining to award either side costs.
Nonetheless, we do not identify such an abuse, where the court
awarded no relief on the complaint, denied Simmons-Redd relief
on her cross-complaint, but issued a judgment declaring
Simmons-Redd and Orlando each hold a 50 percent interest in
the property. (See Lincoln v. Schurgin (1995) 39 Cal.App.4th
100, 105–106 [parties bearing own costs within the bounds of
reason where parties were not afforded complete relief, and
appellant did not articulate why decision was abuse of
discretion].)
VI. Appellate sanctions
       Orlando requests that we award him sanctions against
Simmons-Redd for filing a frivolous appeal, but he has failed to
file a separate sanctions motion. (Cal. Rules of Court, rule
8.276(b)(1); Cowan v. Krayzman (2011) 196 Cal.App.4th 907, 919
[sanctions may not be sought in the respondent’s brief].) The
request is denied.




                                20
                        DISPOSITION
      The judgment is affirmed. Orlando Scandrick is awarded
his costs on appeal.
      NOT TO BE PUBLISHED.

                                           ADAMS, J.*

We concur:




             EDMON, P. J.




             EGERTON, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 21